significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr se teammate na ‘in re company this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending has been granted subject_to the following conditions through atthe end of each of the plan years ending the company will make contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan_year ending if applicable the company will make the required quarterly contribution to the plan that is due_date in a timely manner credit balances will be maintained in the funding_standard_account of the plan that are not less than the outstanding balances of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code your authorized representative agreed to these conditions in an e-mail dated date if these conditions are not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is one of the leading food retailers in the united_states inl company employed iii employees and operated ll supermarkets under various trade names the company’s supermarkets offer a broad selection of grocery meat poultry seafood dairy fresh produce delicatessen bakery and frozen food products the stores also offer non-food products and services such as health and beauty care products housewares general merchandise and in many cases pharmacies floral items and baking services in addition to its retail operation the company supplied approximately independently operated supermarkets from its distribution centers the iii the company and each of its direct and indirect subsidiaries filed a on voluntary petition for relief under chapter of the u s bankruptcy code the company and each of its subsidiaries have operated as debtors in possession under the bankruptcy code as part of its reorganization the company has closed some store locations as well as divested itself of a number store locations and warehouse facilities as of ie the company employs employees and operatesliil supermarkets additionally the company serves findependently owned franchise stores iii was the second bankruptcy filing in the company's bankruptcy filing a be the company and certain of its subsidiaries filed petitions under chapter of the bankruptcy code to implement a pre-negotiated financial restructuring of the company to address its over-leveraged capital structure although the company emerged from the mb bankruptcy filing with dramatically lower debt the downturn in the economy after i had an adverse impact on the company’s ability to build its revenue base in addition the entrance of another competitor into the supermarket industry in the areas served by the company exerted significant pressure on the company to lower prices and cut labor costs during the third and fourth quarters of the fiscal the company experienced declines in of the fiscal_year ending operating performance that would have resulted in defaults under its pre-petition secured credit facility as a result of the company’s failure to comply with certain financial covenants the company successfully negotiated waivers of such defaults and ultimately entered into an amendment of the pre-petition through early ee credit facility on however a dramatic decline in trade credit to the year ending eee and the first quarter company by i its vendors caused the company to experience severe liquidity_shortfall by leading to the bankruptcy filing cll since the petition date the company has taken several steps toward a successful resolution of the chapter reorganization the company has put a new management team into place obtained and maintained adequate liquidity to fund its operations going forward augmented the operational and restructuring capabilities of senior management identified and implemented significant cost cutting measures and substantially completed sales of unprofitable and non-core assets the company has also negotiated the distress termination of its cash balance pension_plan with the pbgc the financial information provided by the company clearly shows that the company has suffered a substantial business hardship this financial hardship forced the company to voluntarily file for reorganization under chapter of the u s bankruptcy code as described above the company has made tremendous strides in reorganizing itself through a restructuring of its business and management particularly through the installation of a new management team the divestiture of its poorly performing assets and the distress termination of its cash balance pension_plan the company has also negotiated exit financing that allowed it to emerge from chapter in - because the company’s financial position has improved to the point that it has emerged from chapter it is clear the business hardship was temporary furthermore the company oi - has been granted subject_to the conditions set forth above has accelerated contributions to the plan hence the waiver for the plan_year your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending ii the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in - _and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours carol d gold director employee_plans
